       Case 1:15-cv-00211-LGS-SDA Document 638 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, ET AL.,                                   :     15 Civ. 211 (LGS)
                                              Plaintiffs, :
                                                              :    SECOND AMENDED
                            -against-                         :   SCHEDULING ORDER
                                                              :
 THE TRIZETTO GROUP, ET AL.,                                  :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, Defendants filed an application, requesting that the Court impose pre-trial

exchange deadlines (Dkt. No. 635). Plaintiffs opposed this application (Dkt. No. 637). It is

hereby

         ORDERED that Defendants’ application is GRANTED in part. Plaintiffs shall provide

any proposed revisions or objections to the voir dire, jury instructions and verdict forms by

August 11, 2020. Defendants shall provide any proposed revisions or objections by August 25,

2020. The parties shall engage in active negotiations thereafter to make the filing as required by

August 31, 2020. The parties are reminded that the proposed voir dire, jury instructions and

verdict forms are to be joint submissions reflecting the parties’ agreement and compromise, and

that only the few items on which the parties cannot agree are to be left for the Court to decide. It

is further

         ORDERED that motions in limine shall be filed in accordance with Individual Rule

IV.B as follows:

             (1) Any motions in limine shall be filed by September 21, 2020. Responses to the

                 motions shall be filed by September 28, 2020. No reply shall be filed. The
     Case 1:15-cv-00211-LGS-SDA Document 638 Filed 08/04/20 Page 2 of 2




            parties shall follow the Court’s Individual Rules regarding pre-trial filings,

            including page limits specific to motions in limine.

         (2) Joint requests to charge, voir dire, verdict form, and any memorandum of law, as

            provided in the Court’s Individual Rules, shall be filed by August 31, 2020.

         (3) The final pretrial order shall be filed September 14, 2020.

         (4) The final pretrial conference is scheduled for October 7, 2020, at 11:30 a.m.


Dated: August 4, 2020
       New York, New York
